Citation Nr: 1536110	
Decision Date: 08/24/15    Archive Date: 08/31/15

DOCKET NO.  09-22 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and "A.G."


ATTORNEY FOR THE BOARD

J. Tittsworth, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1972 to April 1974.

This case initially came before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California denying service connection.

The Veteran's claims file has been converted from a paper file to an electronic file managed in the Veterans Benefits Management System (VBMS).

The Veteran testified at a Board videoconference hearing before the undersigned in December 2011.  A transcript of the hearing is associated with the Veteran's file.

In an April 2014 decision, the Board denied service connection for an acquired psychiatric disorder other than PTSD.  The instant issue was remanded for further development.  The development was accomplished and the matter has been returned to the Board for further review.


FINDING OF FACT

There is no evidence of record corroborating the Veteran's claimed in-service stressor.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304(f) (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran has been provided notice letters throughout the appeal that address all notice elements required.  There has been no allegation of notice error in this case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009).

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records are associated with claims file.  All post-service medical treatment records identified by the Veteran have also been obtained.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  The Veteran has been afforded a VA examination for his claimed PTSD.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  The Board finds the VA examination is adequate for the purposes of determining service connection, as it involves a review of the Veteran's pertinent medical history and provides an adequate basis for the diagnosis and opinion rendered.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

This appeal has been previously remanded in April 2014 to request additional details of the alleged in-service stressor.  There has been substantial compliance with the Board's remand directives, and adjudication of the appeal may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Finally, as noted above, the Veteran was provided a hearing before the Board in December 2011.  The Board finds that the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and adjudication of the Veteran's appeal may proceed.  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but need not discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be (1) competent evidence of a current disability; (2) medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between an in-service injury or disease and the current disability.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Direct establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).

The September 2012 VA examiner diagnosed the Veteran with PTSD based in part on his allegedly witnessing a plane crash during service.  Thus, the first and third elements of the Veteran's claim are satisfied.  

The Board must next address whether the claimed in-service stressor actually occurred.  If a Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions or hardships of the Veteran's service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

However, if as in the present case, the Veteran did not engage in combat, his alleged stressors must be established by official service records or other credible supporting evidence.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997).  The regulatory requirement of "credible supporting evidence" means that the veteran's testimony by itself, cannot, as a matter of law, establish the occurrence of a non-combat stressor."  Dizoglio v .Brown, 9 Vet. App. 169 (1996).  

The Veteran claims that he has PTSD due to two in-service stressors.  First, he claims he was assaulted, threatened, and physically forced to smoke marijuana by several squad mates during military service.  There is no competent medical evidence linking the Veteran's current symptomatology to this incident, therefore it may not form the basis of service connection for PTSD.  The Veteran also claims he witnessed a plane crash while on active duty which traumatized him, especially when combined with a plane crash that he witnessed after service.  

To date, the Veteran has not provided any credible supporting evidence that his claimed in-service plane crash stressor actually occurred, nor has he provided sufficient details so that VA may investigate the matter.  In April 2014, pursuant to the Board's remand instructions, the RO mailed the Veteran a letter requesting the approximate date and time or location of the plane crash.  The Veteran responded that he did not have any information or evidence to submit.  

In the absence of confirmation of a stressful incident which supports a diagnosis of PTSD, the September 2012 VA examiner's opinion that the Veteran's PTSD is related to an in-service stressor is not sufficient.   While a physician or other health care professional may accept a Veteran's description of an in-service stressor and diagnosis him with PTSD, it does not mean the Board is required to grant service connection for PTSD absent confirmation of an in-service stressor. See Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

The Veteran has failed to produce any credible evidence that his claimed stressor actually occurred.  Therefore, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for PTSD.  The benefit-of-the-doubt doctrine does not apply, and service connection for PTSD is not warranted.


ORDER

Service connection for PTSD is denied. 


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


